DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by ROLF:  EP 1225656 A2.
Regarding claim 1, ROLF discloses an insulation displacement contact, comprising: a tubular body (18) extending along a longitudinal axis toward an open end, the tubular body having a pair of cutting edges (14,) at the open end, the tubular body having a pair of opposing side surfaces each having a slot extending to the open end and disposed between the cutting edges (14), the slot on one of the opposing side surfaces is a contacting slot and the slot on the other of the opposing side surfaces is a positioning slot (), a first clear width of the contacting slot  (71, 76) is less than a second clear width of the positioning slot (74).
Regarding claim 2, ROLF discloses the contacting slot (71, 76) has a first end opposite the open end and the positioning slot (34) has a second end opposite the open end, the first end and the second end are offset from one another along the longitudinal axis.
Regarding claim 3, ROLF discloses the first end is spaced further from the open end than the second end (see figs. 1-18).
Regarding claim 4, ROLF discloses the contacting slot (24) and the positioning slot (74) are aligned with one another.
Regarding claim 5, ROLF discloses at least one of the cutting edges (14) is asymmetric.
Regarding claim 6, ROLF discloses at least one of the cutting edges (14) tapers along the longitudinal axis radially inwards.
Regarding claim 7, ROLF discloses the contacting slot (24) and positioning slot (74) widen toward the cutting edges.
Regarding claim 8, ROLF discloses the contacting slot (71, 76) and the positioning slot (74) are arranged off-center on the side surfaces.
Regarding claim 9, ROLF discloses the tubular body (18) has a slit extending along the longitudinal axis.
Regarding claim 10, ROLF discloses the slit and the positioning slot (74) are aligned with one another along the longitudinal axis.
Regarding claim 11, ROLF discloses the slit opens into the positioning slot 74) opposite the open end.
Regarding claim 12, ROLF discloses connector assembly, comprising: an insulated ribbon cable (31) having a plurality of conductor lines extending parallel to one another along a longitudinal axis, at least two adjacent conductor lines of the plurality of conductor lines are laterally spaced apart from one another at a predetermined pitch; and a pair of insulation displacement contacts (24) laterally spaced apart from one another at a pitch greater than the predetermined pitch, each of the insulation displacement contacts having a tubular body extending along a longitudinal axis toward an open end, the tubular body having a pair of cutting edges (14) at the open end, the tubular body having a pair of opposing side surfaces each having a slot extending to the open end and disposed between the cutting edges, the slot on one of the opposing side surfaces is a contacting slot (71, 76) and the slot on the other of the opposing side surfaces is a positioning slot (74), a first clear width of the contacting slot is less than a second clear width of the positioning slot.
Regarding claim 13, ROLF discloses the slots of one of the insulation displacement contacts (see fig. 10) and one of the conductor lines contacted by the one of the insulation displacement contacts are laterally offset from one another.
Regarding claim 14, ROLF discloses the insulation displacement contacts are offset along the longitudinal axis of the insulated ribbon cable (31).
Regarding claim 15, ROLF discloses a side edge of the positioning slot (74) of one of the insulation displacement contacts is aligned with a side edge of one of the conductor lines contacted by the one of the insulation displacement contacts, the side edge of the one of the conductor lines faces an adjacent conductor line (see fig. 10).
Regarding claim 16, ROLF discloses electrical connector, comprising: a contact assembly; and a pair of insulation displacement contacts mounted to the contact assembly (see figs. 1-18), each of the insulation displacement contacts having a tubular body extending along a longitudinal axis toward an open end, the tubular body (18) having a pair of cutting edges (14) at the open end, the tubular body having a pair of opposing side surfaces each having a slot extending to the open end and disposed between the cutting edges, the slot on one of the opposing side surfaces is a contacting slot  (71 )and the slot on the other of the opposing side surfaces is a positioning slot, a first clear width of the contacting slot is less than a second clear width of the positioning slot (74).
Regarding claim 17, ROLF discloses the insulation displacement contacts (see figs. 1-18) contact an insulated ribbon cable (31) having a plurality of conductor lines extending parallel to one another along the longitudinal axis, at least two adjacent conductor lines of the plurality of conductor lines are laterally spaced apart from one another at a predetermined pitch.
Regarding claim 18, ROLF discloses the insulation displacement contacts are laterally spaced apart from one another at a pitch greater than the predetermined pitch (see figs. 1-18). 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

         /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                     11/05/2022